       Case 2:16-md-02724-CMR Document 1602 Filed 11/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724
                                                    HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:

 ALL ACTIONS



      PLAINTIFFS’ UNOPPOSED MOTION TO FILE UNDER SEAL THEIR
  RESPONSE TO DEFENDANT TEVA PHARMACEUTICAL USA, INC.’S MOTION
 FOR RECONSIDERATION OF THE COURT’S JULY 13, 2020 MEMORANDUM AND
                 ORDER ON BELLWETHER SELECTION
       Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, and Local Rules 5.1.2(7)

and 5.1.5, Direct Purchaser Plaintiffs, End-Payer Plaintiffs, Indirect-Reseller Plaintiffs, the State

Attorneys General, and the Direct Action Plaintiffs (collectively, “Plaintiffs”) hereby move the

Court for an Order granting leave to file under seal their Response to Defendant Teva

Pharmaceutical USA, Inc.’s Motion for Reconsideration of the Court’s July 13, 2020

Memorandum and Order on Bellwether Selection (“Plaintiffs’ Response”).

       Plaintiffs’ Response refers to and quotes from Teva Pharmaceutical USA, Inc.’s Motion

for Reconsideration of the Court’s July 13, 2020 Memorandum and Order on Bellwether

Selection (MDL Docket. No. 1594), which was filed under seal.

       To avoid disclosure of material that the Court has already or may in the future Order be

filed under seal, Plaintiffs respectfully request leave to file Plaintiffs’ Response under seal as

well. Defendant Teva has consented to the relief sought in this Motion.
           Case 2:16-md-02724-CMR Document 1602 Filed 11/20/20 Page 2 of 3




           Pursuant to the Court’s March 25, 2020 Notice to Filers of Hard Copy Documents to

Resubmit Electronically posted on the Court’s website,1 Plaintiffs have submitted an unredacted

PDF version of Plaintiffs’ Response via email to the Clerk’s office.

           Contemporaneously with this Motion, Plaintiffs have filed via ECF a redacted public

version of Plaintiffs’ Response.

           A proposed Order is attached hereto.

Dated: November 20, 2020                                 Respectfully submitted,


    By: /s/ Roberta D. Liebenberg                             By: /s/ Dianne M. Nast
        Roberta D. Liebenberg                                    Dianne M. Nast
    FINE, KAPLAN AND BLACK, R.P.C.                            NASTLAW LLC
    One South Broad Street, 23rd Floor                        1101 Market Street, Suite 2801
    Philadelphia, PA 19107                                    Philadelphia, PA 19107
    215-567-6565                                              215-923-9300
    rliebenberg@finekaplan.com                                dnast@nastlaw.com

    Lead and Liaison Counsel for the                          Lead and Liaison Counsel for the
    End-Payer Plaintiffs                                      Direct Purchaser Plaintiffs


    By: /s/ Jonathan W. Cuneo                                 By: /s/ W. Joseph Nielsen
       Jonathan W. Cuneo                                          W. Joseph Nielsen
    CUNEO, GILBERT & LADUCA LLP                               Assistant Attorney General
    4725 Wisconsin Ave. NW, Suite 200                         State of Connecticut
    Washington, DC 20016                                      55 Elm Street
    202-789-3960                                              P.O. Box 120
    jonc@cuneolaw.com                                         Hartford, CT 06141-0120
                                                              (860) 808-5040
    Lead Counsel for the                                      Joseph.Nielsen@ct.gov
    Indirect Reseller Plaintiffs
                                                              Liaison Counsel for the States




1
    https://www.paed.uscourts.gov/documents/notices/not_resubmit%20hard%20copy%20documents%20electronically.pdf


                                                          2
      Case 2:16-md-02724-CMR Document 1602 Filed 11/20/20 Page 3 of 3



By: /s/ William J. Blechman
William J. Blechman
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
(305) 373-1000
wblechman@knpa.com

Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAPs




                                          3
